FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofAugust HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ HSBC Holdings plc Voting Rights and Capital The following notification is made in accordance with the UK Financial Services Authority Disclosure and Transparency Rule 5.6.1. On 30 August 2012, the issued share capital of HSBC Holdings plc with voting rights was 18,311,084,536 ordinary shares of US$0.50. No shares are held in Treasury. Therefore, the total number of voting rights in HSBC Holdings plc is 18,311,084,536. The above figure for the total number of voting rights may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, HSBC Holdings plc under the FSA's Disclosure and Transparency Rules. Steve Owen
